Citation Nr: 1814811	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES


1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2012 and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

As discussed in detail in the decision below, the issue of entitlement to service connection for a mental health disorder, to include anxiety, depression, nervousness, panic attacks, frustration, feeling jittery and social withdrawal and isolation, as secondary to bilateral hearing loss, has been raised by the record.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   38 C.F.R. § 19.9(b) (2017).  

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested, at worst, by Level II hearing acuity each ear.

2.  The Veteran's assertions of anxiety, depression, nervousness, panic attacks, frustration, and social withdrawal and isolation due to his service-connected hearing loss are properly construed as a claim for service connection for a mental health disorder as secondary to such hearing loss, and are not properly for consideration of an extraschedular rating for such disability.

3.  The claim for service connection for obstructive sleep apnea was previously denied in a June 2014 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

4.  The additional evidence received since the final June 2014 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  The June 2014 rating decision denying service connection for obstructive sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

3.  The additional evidence presented since the June 2014 rating decision is new and material, and the claim for service connection for obstructive sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hearing loss is rated under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85.  The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  However, as such patterns of hearing have not been shown in this case for either ear, this provision is not applicable here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, VA treatment records reflect that, in January 2012, the Veteran consulted with audiology and reported having difficulty hearing at times and having to ask others to repeat themselves constantly.  He reported no history of former hearing aid use, ear surgeries, or problems with dizziness or balance, and had no current complaints of ear pain, pressure or fullness or tinnitus in either ear.

The Veteran was provided VA audiological examinations in April 2012 and May 2017.  On these examinations, it was noted that the Veteran used bilateral hearing aids and had no history of ear surgery or problems with ear infections, pain, or pressure.  He reported difficulty hearing during conversations.  On audiological testing, the Veteran's worst scores were on the May 2017 examination, where audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 15, 45, 65, and 65 on the right; and 15, 50, 75, and 75 on the left.  The average puretone threshold hearing levels were thus 48 decibels for the right ear and 54 decibels for the left.  Speech discrimination was 90 percent in the right ear and 86 percent in the left.

Application of table VI to these scores results in Roman numeral designations of II for each ear.  This combination, when applied to table VII, results in a 0 percent evaluation for hearing impairment under DC 6100.  Thus, a compensable rating (in excess of 0 percent) for bilateral hearing loss is not warranted.

The Board also notes an audiological evaluation dated in February 2017, reflecting remarkably different audiological results, with average puretone threshold hearing levels of 68 decibels for the right ear and 100 decibels for the left, and speech discrimination of only 14 percent in the right ear and 12 percent in the left; at 40 Hertz, it was noted that audiological threshold levels could not even be tested left ear.  In light of the extraordinary discrepancy in these results from the April 2012 and May 2017 results, a VA examiner was asked to review them and offer an opinion.  The examiner found that there was no indication or evidence that there was any actual sharp increase in hearing loss on the February 2017 evaluation.  Given the wildly and inexplicably inconsistent results of that examination and the physician's opinion, the Board does not find it to be probative on the question of the Veteran's actual level of hearing loss.

The Veteran, moreover, has not contended that he meets the schedular criteria for a compensable rating under DC 6100 for his hearing loss.  Rather, as reflected in a January 2018 brief from the Veteran's repetitive, he is asserting that his hearing loss should be considered for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  As noted in that brief, the Veteran and his wife submitted statements in January 2018 asserting-for the first time during the pendency of the appeal beginning in 2012- that the Veteran's hearing loss has resulted in the mental health symptomatology of anxiety, depression, nervousness, panic attacks, frustration, feeling jittery and social withdrawal and isolation.  

In this case, even if the Board were to find the Veteran's and his wife's January 2018 assertions credible, such assertions of anxiety, depression, nervousness, panic attacks, frustration, feeling jittery and social withdrawal and isolation are properly construed as a claim for service connection for a mental health disorder as secondary to his service-connected bilateral hearing loss, and are not properly for consideration for an extraschedular rating of his hearing loss disability.  

The VA regulation governing referral of cases for consideration of extraschedular ratings, 38 C.F.R. § 3.321(b)(1), reads as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Here, the asserted mental health symptoms of anxiety, depression, nervousness, panic attacks, frustration, and social withdrawal and isolation are contemplated under the "General Rating Formula for Mental Disorders" in VA's Schedule of Ratings, which contemplates mental health symptomology including "depression," "depressed mood," "anxiety," "panic attacks," and "social impairment."  See 38 C.F.R. § 4.130.  As the schedular rating criteria clearly contemplate the asserted symptomatology in question, the Board does not find this to be an "exceptional case where the schedular evaluations are found to be inadequate," or "that the case presents such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  

The Board notes that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate... Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

However, while anxiety, depression, nervousness, panic attacks, frustration, and social withdrawal and isolation are not symptoms contemplated in the rating criteria for the Veteran's hearing loss disability, these mental health symptoms claimed as disability resulting from his service-connected hearing loss disability are not yet "service-connected disability."  Should any such mental health disability be determined to be "service-connected disability," given the Veteran's thus far asserted symptomatology of anxiety, depression, nervousness, panic attacks, frustration, feeling jittery and social withdrawal and isolation, the schedular rating criteria, which contemplate such symptoms, would likely be adequate to rate such disability.  

The Veteran's asserted mental health symptoms are more properly construed as a claim for a service-connected mental health disorder secondary to his hearing loss, rather than exceptional or unusual hearing loss symptomology.  Such symptoms are clearly mental health symptoms-regardless of whether or not they might be secondary to his hearing loss disability-but not symptoms of a hearing loss disability or hearing symptoms generally.

Given the symptoms of anxiety, depression, nervousness, panic attacks, frustration, and social withdrawal and isolation at issue, all contemplated under the "General Rating Formula for Mental Disorders" in VA's Schedule of Ratings, the assertion of such symptoms are more properly construed as a claim for service connection for a mental health disorder as secondary to the Veteran's service-connected hearing loss, than considered as symptomatology for an extraschedular rating for such hearing loss disability.  Thus, any current assertions of such symptoms in effect raise the claim of service connection for a mental health disorder secondary to his service-connected bilateral hearing loss.  Under these circumstances, the Board finds that the claim of service connection for a mental health disorder, to include anxiety, depression, nervousness, panic attacks, frustration, and social withdrawal and isolation as secondary to bilateral hearing loss, has been raised.  In light of this, the claim is referred to the AOJ, as stated in the introduction above.

As the Veteran's mental health symptoms are not in this case properly for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.

Finally, the Board notes the Veteran's representative's assertion in the January 2018 brief that no VA examiner discussed what the extent of the "'safety' concerns" of the Veteran's disability were, and specifically whether "the safety concerns impact his ability to work."  However, neither the Veteran nor any examiner or medical provider has identified any potential "safety concerns" relating to his hearing loss impacting his ability to function.  In this regard, the Veteran's representative likewise does not identify what any potential safety concerns might be, where they have been raised in the record, or how they allegedly affect the Veteran; it only vaguely asserts that the examiner did not discuss any.  Therefore the Board does not find that any such assertions adequately call into question the adequacy of any examination or otherwise warrant any further consideration.

Accordingly, neither an initial compensable rating for bilateral hearing loss, nor referral for extraschedular consideration of such disability under 38 C.F.R. § 3.321(b), is warranted.

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108]."  38 U.S.C. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied service connection for obstructive sleep apnea in a June 2014 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was that the evidence did not reveal that the Veteran's current obstructive sleep apnea was related to service.  Evidence obtained since the June 2014 rating decision includes an April 2017 medical opinion that the Veteran's sleep apnea probably began in service.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether current sleep apnea is related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for obstructive sleep apnea. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for obstructive sleep apnea, is reopened and, to that extent only, the appeal is granted.


REMAND

As reflected in December 2013 and February 2016 statements, the Veteran asserts that his current sleep apnea is related to, or began during, service, that he has had snoring problems that began in service, and that he saw doctors numerous times in service regarding problems sleeping.  Treatment records beginning with June 2012 sleep study reports reflect diagnoses of severe obstructive sleep apnea with oxygen desaturation.  Statements dated in March 2017 from the Veteran's wife and family members assert that the Veteran has had serious snoring problems for many years, since 1974, until he underwent a sleep study and received CPAP treatment.  

An April 2017 private evaluation from a Dr. B.R. reflects that on physical examination the Veteran had a low hanging soft palate, consistent with Mallampati 4.  Dr. B.R.'s impression was that the Veteran had obstructive sleep apnea, which was diagnosed about 10 years prior.  It was Dr. B.R.'s opinion that, on reviewing the Veteran's records, he probably had this problem while in service with a reasonable degree of certainty in view the history that was corroborated by his family and friends and his physical findings of low hanging soft palate, Mallampati 4.  It was noted that the Veteran was requesting that the evaluation letter be written on his behalf in support of his VA application.

However, Dr. B.R. did not explain how the finding of a low hanging soft palate, consistent with Mallampati 4, indicated that the Veteran's sleep apnea began during his period of service from 1972 to 1974; indeed, the opinion, while indicating that the Veteran probably had sleep apnea during service, does not specifically express that such disorder was incurred or first manifested during service.

Furthermore, the three March 2017 statements, from the Veteran's wife, J.G., and B.D., appear to be of questionable credibility.  Each letter is remarkably similar in form and indicates that the writer has known the Veteran since 1974 or a very long time; that the Veteran had had very bad or serious snoring problems since that time, witnessed when the Veteran fell asleep on a couch or chair; that his snoring caused distractions; that the snoring greatly concerned the writer, and that the writer personally informed the Veteran that it was imperative that he immediately take a sleep apnea test; and that, as a result, the Veteran took had a sleep study and was diagnosed with sleep apnea, and received treatment for it.  Additionally, none of the letters explain why, despite the serious snoring problems since 1974, the writer appears to have expressed an immediate necessity for the Veteran to be tested for sleep apnea, and the Veteran as a result did, in 2012, nearly 40 years later.  Moreover, the statements appear to be contradicted by contemporaneous service treatment records, which are negative for any sleeping problems or other such issues related to sleep apnea during the Veteran's period of active service, including on August 1974 separation examination; on a November 1976 report of medical history, the Veteran specifically denied any history of frequent trouble sleeping and did not report any problems related to sleep.  These issues call into question the credibility of the evidence relied on by Dr. B.R. in making his assessment.  

Thus, while Dr. B.R.'s April 2017 opinion is medical evidence that suggests a nexus to service, a VA medical opinion should be obtained regarding the etiology of Veteran's obstructive sleep apnea.   See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent VA medical records dated from May 2016 to the present. 

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  After reviewing the claims file, to include the April 2017 opinion of Dr. B.R., the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's current obstructive sleep apnea began during, first manifested during, or is otherwise related to, his service from September 1972 to September 1974.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


